—In an action to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Price, J.), dated June 25, 1997, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the court properly concluded that issues of fact exist as to when the plaintiff Robert I. Katz was last treated by the defendant (see, CPLR 3212; CPLR 214-a). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.